Citation Nr: 0416500	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  99-17 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
bilateral hearing loss, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a disability rating for bilateral hearing 
loss higher than 20 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO).  

Procedural history

The veteran had active service from February 1958 to July 
1964. 

In October 1998, the RO received the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
In a May 1999 rating decision, the RO granted service 
connection and assigned a 10 percent disability rating.  The 
veteran disagreed with the rating assigned and initiated this 
appeal.  The appeal was perfected with the timely submission 
of the veteran's substantive appeal (VA Form 9) in August 
1999.  

The veteran testified at a Travel Board hearing in Atlanta, 
Georgia in March 2000.  The transcript of the hearing has 
been associated with the veteran's claims folder.

In December 2000, the Board remanded this issue for further 
evidentiary development.  After the requested development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC), confirming the previous denial of an increased 
rating.  
 
Issues not on appeal

The Board observes that in addition to remanding the issues 
listed above, its December 2000 decision addressed two other 
issues then on appeal.  The Board denied a claim of 
entitlement to an increased rating for a left shoulder 
disorder and declined to reopen a claim of entitlement to 
service connection for a left knee disorder.  The Board's 
decision is final.  See 38 C.F.R. § 20.1100 (2003).  
Accordingly, those issues will be addressed no further here.

The Board notes that in the May 1999 rating decision, the RO 
also denied service connection for a right knee disorder.  
The veteran mentioned the right knee disorder in his notice 
of disagreement, but did not indicate his intent to appeal 
that issue.  It is noted that the veteran specifically 
enumerated four issues with which he disagreed, and the right 
knee was not so enumerated.  The RO did not include the right 
knee issue in the statement of the case (SOC).  In the August 
1999 VA Form 9, the veteran again specifically listed the 
issues he wished to appeal and did not include the right knee 
among them; nor did he mention it in that document.  
Accordingly, the Board does not believe that the veteran 
intended to appeal the right knee issue and therefore 
issuance of a SOC by the RO is not warranted.

As will be discussed below, an increased initial disability 
rating of 20 percent is being awarded for bilateral hearing 
loss.  The issue of entitlement to a disability rating higher 
than 20 percent for bilateral hearing loss will be addressed 
in the remand portion of this decision.  This appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran further action 
is required on his part.


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
manifested by level IV hearing impairment in the right ear 
and level VII hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for a 20 percent disability rating for bilateral 
hearing loss are met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.85, Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to an increased initial disability rating for 
bilateral hearing loss, currently evaluated as 10 percent 
disabling.

The veteran is seeking entitlement to an increased disability 
rating for his service-connected bilateral hearing loss.  

The Board notes that the matters now before the Board have 
been adjudicated as a single issue by the RO.  However, the 
Board believes that there are in fact two distinct issues on 
appeal, the propriety of the initial disability rating 
assigned the veteran's bilateral hearing loss and entitlement 
to an increased disability rating for bilateral hearing loss.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert at 54.



Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by 
correspondence from the RO following the Board's December 
2000 remand, by the specific provisions of the remand itself, 
by the May 1999 rating decision, by the July 1999 SOC, and by 
the October 1999 and July 2003 SSOCs of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, a letter was sent to the veteran in April 
2003, with a copy to his representative, which was 
specifically intended to address the requirements of the 
VCAA.  Crucially, the veteran was informed by means of that 
letter as to what evidence he was required to provide and 
what evidence VA would attempt to obtain on his behalf.  The 
letter explained what the evidence must show to establish 
entitlement to both service connection and an increased 
disability rating.  It also explained that VA would obtain 
government records and would make reasonable efforts to help 
the veteran get other relevant evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

The Board finds that this document properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and it 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the letter 
requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

A decision of the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  See 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).  In this case, the initial AOJ decision was made prior 
to November 9, 2000, the date the VCAA was enacted.  VA 
believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

In the present case, as noted in the Introduction the 
veteran's claim was denied in a rating decision dated in May 
1999.  In April 2003, the RO provided the veteran with VCAA 
notice.  Because the VCAA notice in this case was not 
provided to the veteran prior to the initial AOJ adjudication 
of the claim, the timing of the notice does not comply with 
the express requirements of Pelegrini.  While the Court did 
not address whether, and, if so, how, the Secretary can 
properly cure such a defect, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was in fact harmless 
error.  While the notice provided to the veteran in April 
2003 was not given prior to the initial VA adjudication of 
the claim, after proper notice was provided, the case was 
readjudicated and a SSOC was provided to the veteran.  
Moreover, the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim.  Therefore, to decide the appeal under these 
circumstances would not prejudice the veteran's claim.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the issue of entitlement to an increased initial 
disability rating for bilateral hearing loss, and that there 
is no reasonable possibility that further assistance would 
aid in substantiating it.

In particular, in response to the Board's December 2000 
remand the veteran underwent a VA audiology examination in 
June 2003, the results of which are reported below.  The 
veteran identified VA treatment in his claim and requested a 
VA examination.  The RO requested and obtained the veteran's 
VA clinical records and the veteran was afforded a VA 
examination in November 1998.  The veteran submitted a 
private audiology report in March 2001.  There is no 
indication that there exists any evidence which has a bearing 
on this issue which has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he requested a BVA Travel Board hearing, 
which was conducted by the undersigned Veteran's Law Judge in 
March 2000.  The veteran's  representative has also submitted 
written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the new law.  
While, as discussed in the Remand section below, additional 
development is required for the issue of entitlement to a 
disability rating higher than 20 percent for bilateral 
hearing loss, the Board can identify no further development 
that would avail the veteran as to the issue of entitlement 
to an increased initial disability rating, or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003) [higher of two 
evaluations].

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2003) [application of rating schedule].

Evaluation of Hearing Loss 

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).  

Fenderson considerations

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Analysis

The veteran is seeking an initial disability rating higher 
than 10 percent for his service-connected bilateral hearing 
loss.  He essentially contends that the symptomatology 
associated with his hearing loss is more severe than is 
contemplated by the currently assigned rating.

Revised rating schedule

Effective June 10, 1999, VA's Rating Schedule, 38 C.F.R. Part 
4, was amended with regard to evaluating hearing impairment 
and other diseases of the ear.  64 Fed. Reg. 25208, 25209 
(1999) (codified at 38 C.F.R. §§ 4.85-4.87).  Where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  See VAOGCPREC 7-2003.

However, revised statutory or regulatory provisions may not 
be applied to any time period before the effective date of 
the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§ 3.114 (2003); VAOPGCPREC. 3-2000 (April 10, 2000); see also 
Rhodan v. West, 12 Vet. App. 55, 57 (1998), vacated on other 
grounds by 251 F.3d 166 (Fed. Cir. 1999).  

The period on appeal is from June 29, 1998 to present.  The 
original version of the rating schedule indicated that 
evaluations of bilateral defective hearing ranged from non-
compensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level measured by puretone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the schedule established 
11 auditory hearing acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI and 
VII, Diagnostic Codes 6100-6110 (1998).

The revised rating schedule also establishes 11 auditory 
hearing acuity levels based on average puretone thresholds 
and speech discrimination that are essentially identical to 
the rating schedule in effect prior to June 1999.  In 
addition, however, the revised rating schedule provides that 
when the puretone threshold at each of the four specified 
frequencies 1000, 2000, 3000, 4000 Hertz is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  When the puretone threshold is 
30 decibels or less at 1,000 Hertz, and 70 decibels or more 
at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
table VI or table VI(a), whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately. 
38 C.F.R. §§ 4.85, 4.86 (2003).

The veteran was provided the revised rating schedule in the 
July 1999 SOC, and the RO considered the revised rating 
criteria in evaluating the veteran's hearing loss.  The Board 
finds that because there is no material difference in the 
regulations in terms of evaluating the hearing loss 
disability based on average puretone decibel thresholds and 
speech discrimination ability, the Board can consider either 
the original or revised regulations without prejudice to the 
veteran.  Bernard v Brown, 4 Vet. App. 384 (1993).  As will 
be discussed below, the exceptions to the general rule 
provided in the current version of the regulations are not 
invoked for the time period covered by those regulations.  
Therefore, as neither version of the regulations is more 
favorable to the veteran, and as the former version of the 
regulations can be applied to the entire period of time under 
consideration, the Board will apply only the former version 
of the regulations in this case. 

Schedular rating

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that the veteran's overall level of 
symptomatology is consistent with that enumerated for a 20 
percent rating.  

On VA audiological evaluation in June 2003, puretone 
thresholds, in decibels (db), were as follows:

Hertz (Hz)	1000	2000	3000	4000	Average 
Right (dB)	45	55	90	100	72.5 
Left (dB)	40	50	90	100	70

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.  
Applying these values to the rating criteria results in a 
numeric designation of level II in the right ear and level 
III in the left ear.

Application of the levels of hearing impairment in each ear 
derived from the results of the June 2003 audiology 
examination to Table VII at 38 C.F.R. § 4.85 shows that a 
noncompensable disability rating is warranted.  That is, the 
combination of level II in the better ear with level III in 
the poorer ear results in a noncompensable rating.

On VA audiological evaluation in November 1998, puretone 
thresholds in decibels (db) for the four frequencies used for 
VA evaluation were as follows:

Hertz (Hz)	1000	2000	3000	4000	Average 
Right (dB)	45	50	95	100	72.5*
Left (dB)	55	55	95	105	77.5*

*Figure calculated by the Board

Puretone averages were not provided by the examiner.  The 
examiner did provide figures described as "Speech Reception 
thresholds" of 45dB in the right ear and 55dB in the left 
ear.  It was not stated in the examination report how these 
figures were derived or what they represent.  However the 
regulations clearly provide that the puretone average "is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four."  Given the readings reported 
for those frequencies, the figures reported as "Speech 
Reception thresholds" clearly do not represent the puretone 
averages, nor are they presented as such.

Without puretone averages, the examination results cannot be 
utilized in determining a disability rating.  However, as the 
determination of the puretone average requires only a simple 
calculation, the bounds of which are specifically provided in 
VA regulations, the Board believes that it can supply this 
number without involving any medical judgment on the part of 
the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) [the Board may not base a decision on its own 
unsubstantiated medical conclusions].  Moreover, the Board 
does not believe that using its own calculation in any way 
contradicts the examination results, as there is nothing in 
the examination report itself to indicate that any other 
puretone average for the four frequencies used for VA ratings 
has been provided.  Accordingly, the Board has calculated the 
averages listed above for the November 1998 examination and 
has used them in its determination of a disability rating.

Speech audiometry results for the November 1998 examination 
show speech recognition ability of 80 percent in the right 
ear and of 60 percent in the left ear.  Applying these values 
to the rating criteria results in a numeric designation of 
level IV in the right ear and level VII in the left ear.

Application of the levels of hearing impairment in each ear 
to Table VII at 38 C.F.R. § 4.85 produces a 20 percent 
rating.  That is, the combination of level IV in the better 
ear with level VII in the poorer ear results in a 20 percent 
rating.

The Board notes that readings reported for the left ear by 
the November 1998 examiner meet the requirements noted above 
for exceptional patterns of hearing impairment, i.e., the 
puretone threshold at each of the four specified frequencies 
1000, 2000, 3000, 4000 Hertz is 55 decibels or more.  See 
38 C.F.R. § 4.86 (2003).  However, as stated above, revised 
statutory or regulatory provisions may not be applied to any 
time period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2003); 
VAOPGCPREC. 3-2000 (April 10, 2000).  The revised regulations 
are effective June 10, 1999.  Therefore, the provisions of 
38 C.F.R. § 4.86 are not for application in this instance.  
Moreover, the Board notes in passing that use of Table VIA in 
fact produces the same result as using Table VI.

A private audiological evaluation in February 2001 provided 
results in a graphical format which requires interpretation 
by the Board, i.e., more than simple calculation.  The Board 
does not believe that it can accurately provide such 
interpretation, or that any attempt at such interpretation 
would be acceptable within the confines established under 
Colvin, 1 Vet. App. at 175.  Accordingly, that report cannot 
be used for VA rating purposes. 



Additional considerations

The Board acknowledges that the November 1998 examiner 
described the veteran's hearing loss as "severe."  However, 
use of terminology such as "severe" by VA examiners and 
others, although evidence to be considered by the Board, is 
not dispositive of the issue.  All evidence must be evaluated 
in arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2003).  Indeed, the rating criteria 
provide no indication that "severe" hearing loss corresponds 
with any particular rating.  The Rating Schedule, which has 
been described above, makes it clear that compensation may be 
awarded only when a veteran's hearing meets specific 
enumerated levels.  In light of the unambiguous measurements 
provided by the November 1998 examiner, his description of 
the veteran's level of hearing impairment as "severe," 
offered as it was without reference to the framework of the 
rating criteria, is not persuasive evidence.  

The Board is of course aware of the veteran's contentions 
concerning the severity of his service-connected hearing loss 
symptomatology.  The veteran stated in his July 1999 notice 
of disagreement that he believes his disability rating for 
hearing loss should be much higher because of his particular 
duties in service, which involved light weapons instruction, 
firefighting and aircraft crash rescue; activities which kept 
him in close proximity to aircraft with jet and piston 
engines.  According to the veteran, he used no ear 
protection.  There is no reason whatsoever to doubt the 
veteran's statements.  However, in establishing a disability 
rating, the Board is constrained by the rating schedule.  The 
Board's consideration of factors which are wholly outside of 
the rating criteria provided by the regulations is error as a 
matter of law.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  The Board believes that the objective evidence of 
record outweighs the veteran's statements with respect to the 
severity of his hearing loss.  

In summary, for the reasons and bases expressed above, the 
Board has concluded that a 20 percent initial disability 
rating are met.  To that extent only, the benefit sought on 
appeal is granted.


ORDER

The criteria for an initial 20 percent disability rating 
having been met, the veteran's claim of entitlement to an 
increased evaluation for his bilateral hearing loss is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.


REMAND

2.  Entitlement to a disability rating for bilateral hearing 
loss higher than 20 percent.

While the evidence of record is sufficient for the Board to 
award an increased initial disability rating of 20 percent, 
the Board notes that the veteran has not limited his appeal 
to 20 percent.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993)(when a veteran is not granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated).]  With 
respect to entitlement to a disability rating higher than 20 
percent, for the reasons discussed below, the Board believes 
that the evidence of record is not sufficient for the Board 
to reach a decision on the claim.  

As discussed above, a private audiological evaluation in 
February 2001 provided results in a graphical format which is 
not usable for VA rating purposes.  However, as indicated by 
the RO in the July 2003 SSOC, the results of that examination 
appear to track the results of the November 1998 examination, 
which showed severe bilateral high frequency hearing loss and 
provided audiometric readings consistent with a 20 percent 
disability rating.  However, as reported above, a June 2003 
VA audiology examination provided audiometric readings 
consistent with a noncompensable disability rating, and a 
finding of only moderate hearing loss in the mid frequencies 
dropping to severe/profound in the high frequencies.  

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous evaluation where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board believes that in the interest of thorough 
evaluation and development of the evidence, the veteran 
should be afforded the opportunity to obtain examination 
results from his private physician which comply with the 
requirements of VA regulations.  Moreover, the Board believes 
that, given the apparent conflict in the recent findings with 
respect to the severity of the veteran's bilateral hearing 
loss, an additional examination and medical opinion are 
necessary for the Board to make a decision on the claim.

Accordingly, this issue is remanded to VBA for the following 
action:

1.  VBA should contact the veteran and 
notify him of the specific format 
requirements for audiometric testing 
required under VA regulations.  The 
veteran should be afforded the 
opportunity to obtain a statement from 
his private physician which provides in a 
numeric format the four frequencies used 
for VA rating purposes, an average for 
those four frequencies, and a speech 
recognition score using the Maryland CNC 
Test.  

2.  The veteran should be afforded 
another VA audiological examination to 
assess the current severity of his 
bilateral hearing loss.  The examiner is 
asked to review the veteran's claim file 
in conjunction with the examination, 
including all prior audiometric findings.  
In addition to evaluating the veteran's 
hearing, the examiner is asked to state 
his or her opinion, based on the results 
of the current and prior examinations as 
to whether the veteran's bilateral 
hearing loss has improved, worsened or 
remained essentially the same over the 
period from 1998 to present.  The 
examiner is asked to account for any 
change in the veteran's condition over 
the stated period, and to account if 
possible for any evidence which is 
inconsistent with his or her finding.

3.  After undertaking any additional 
development it deems to be necessary, VBA 
should readjudicate the claim.  If the 
claim remains denied, VBA should issue a 
supplemental statement of the case.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2


 
 
 
 

